Citation Nr: 0724985	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-24 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Processing 
Center (RPC)
in Buffalo, New York



THE ISSUE

Entitlement to an extension of the delimiting date beyond 
February 1, 1996 for educational assistance benefits under 
Chapter 35, Title 38, United States Code.



WITNESSES AT HEARING ON APPEAL

The appellant and the veteran






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1953 to May 
1956, from October 1956 to November 1964, and from March 1979 
to January 1988.  The appellant is the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 determination by the RPC 
that established a delimiting date of February 1, 1996 for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.  

In July 2004 the Board issued a decision denying the 
appellant's claim.  The appellant thereupon appealed the 
Board's decision to the U. S. Court of Appeals for Veterans 
Claims (Court).  

In February 2007 the Court issued a Memorandum Decision 
vacating the Board's decision and remanding the case to the 
Board for action in compliance with the Court's decision.   
In March 2007 the Court issued a Judgment implementing its 
Memorandum Decision.  

For the reasons expressed hereinbelow, the matter on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action on her part is required.  



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002). To implement the provisions of the law, 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

VCAA and its implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the claim on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Court 
has found that the notification and development action needed 
to fairly adjudicate the claim on appeal has not been 
accomplished.  

The record shows that no VCAA notice whatsoever has been 
provided to the appellant in conjunction with this claim. The 
Board's decision found that VCAA was not applicable to the 
issue on appeal, but the Court held that the VCAA applies and 
that the case must be remanded to afford the appellant VCAA 
notice.  

In another matter, 38 U.S.C.A. § 3512(a)(3) (beginning date 
for eligibility of educational assistance benefits) was 
amended effective November 2001.  The RPC advised the 
appellant of the amendment, but neither the RPC nor the Board 
has discussed whether the amendment is applicable to the 
appellant's case.  The Court held that VA must consider the 
appellant's claim in light of the amended statute, if 
applicable.  

Finally, the Court noted that, under the amendment to 
38 U.S.C.A. § 3512(a)(3)(B) the appellant was eligible to 
select the beginning date for her entitlement to Dependents' 
Education Assistance (DEA) benefits; the amendment was made 
retroactive to November 1, 2000.  There is no evidence of 
record to show that the appellant was advised of the election 
or provided an opportunity to make such election.  

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.2003); see also 38 C.F.R. § 19.37 (2006).  Accordingly, 
this case must be remanded to the RPC to take the actions 
directed to the Court before the case can be readjudicated by 
the Board.  
 
To ensure that all due process requirements are met, after 
providing the VCAA notice stipulated in the Court's order, 
the RPC should also give the appellant an opportunity to 
present any additional information and/or evidence pertinent 
to the claim on appeal that is not already of record.  

The RPC's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RPC should also invite the appellant to submit all 
evidence in her possession that is not already of record, and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RPC should 
attempt to obtain any additional evidence for which the 
appellant provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the RPC 
of the responsibility to ensure full compliance with VCAA and 
its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RPC should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RPC for the 
following actions:

1.  The RPC should send to a letter to 
the appellant asking her to provide 
sufficient information, and if necessary 
authorization, to enable the RPC to 
obtain any additional pertinent evidence 
not currently of record that pertains to 
the veteran's claims on appeal.  

The RPC's letter should identify the 
evidence required to establish 
entitlement to the benefits claimed, 
identify the evidence currently of 
record, and identify what evidence is 
ultimately the appellant's responsibility 
to obtain.  The RPC should ensure that 
its letter meets the requirements of the 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  

The RPC's letter should clearly explain 
to the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).  

Finally, the RPC's letter should advise 
the appellant of the amendments made to 
38 U.S.C.A. § 3512(a)(3) during the 
pendency of her appeal, and particularly 
of her entitlement under amended 
38 U.S.C.A. § 3512(a)(3)(B) to select the 
beginning date for her entitlement to 
DEA.  The letter should solicit an 
affirmative response from the appellant 
in regard to selection of a beginning 
date.  

All notice letters provided to the 
appellant should be associated with the 
file.  

2.  If the appellant responds, the RPC 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RPC 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

3.  Thereafter, the RPC should 
readjudicate the issue in light of any 
new evidence received, in light of 
amended 38 U.S.C.A. § 3512(a)(3) as noted 
above, and in light of all other 
pertinent evidence and legal authority.  

4.  To help avoid future remand, RPC must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  If any benefit sought on appeal is 
not granted, the RPC should furnish to 
the appellant an appropriate Supplemental 
Statement of the Case (SSOC) that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
her a reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The appellant need take no action unless otherwise notified, 
but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


